            Case 1:20-cv-02283-LJL Document 46 Filed 07/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               7/16/2020
                                                                       :
THE LEGAL AID SOCIETY,                                                 :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      20-cv-2283 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
UNITED STATES DEPARTMENT OF HOUSING AND :
URBAN DEVELOPMENT,                                                     :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        As discussed at the status conference held today, the following is HEREBY ORDERED.
The parties are directed to meet and confer regarding a production schedule for all documents
that remain requested but not yet produced.

    1. If the parties reach an agreement, they shall submit a status letter advising the Court of
       such production schedule no later than 5:00 p.m. on July 27, 2020.

    2. If the parties do not reach an agreement, Plaintiff may submit a letter outlining a
       proposed production schedule, and arguments in support thereof, no later than 5:00 p.m.
       on July 27, 2020. The letter shall not exceed five single-spaced pages. No later than 5:00
       p.m. on July 29, 2020, the Government shall submit an opposition that outlines a counter-
       proposal for a production schedule, and argument in support thereof, that also does not
       exceed five single-spaced pages. Plaintiff shall submit a reply, not to exceed three single-
       spaced pages, no later than 5:00 p.m. on July 29, 2020. The parties shall appear for a
       telephonic status conference at 3:00 p.m. on July 31, 2020. They are directed to call
       (888) 251-2909 and use access code 2123101.


       The Clerk of Court is respectfully directed to calendar the status conference
described in Paragraph 2 above. The Court will advise the Clerk of Court if it needs to be
cancelled.


        SO ORDERED.

Dated: July 16, 2020                                       __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
